Case 1:20-cv-22532-RNS Document 11 Entered on FLSD Docket 10/08/2020 Page 1 of 4




                            United States District Court
                                      for the
                            Southern District of Florida

  Teresa Viamontes, Plaintiff,            )
                                          )
  v.                                      )
                                          ) Civil Action No. 20-22532-Civ-Scola
  Scottsdale Insurance Company,           )
  Defendant.                              )
                        Order Granting Motion to Dismiss
         This matter is before the Court upon Defendant Scottsdale Insurance
  Company’s motion to dismiss the complaint. (Def.’s Mot., ECF No. 3.) Plaintiff
  Teresa Viamontes claims that the Defendant breached an insurance contract
  by failing to cover damages suffered on or about September 10, 2017, by a
  property located at 10632 SW 145th Avenue, Miami, FL 33186 (the “Property”)
  owned by the Plaintiff. (Compl., ECF No. 1-1 at ¶¶ 8-9.) After the Plaintiff failed
  to respond to the motion to dismiss, the Court ordered a response, which was
  ultimately filed albeit belatedly. (Pl.’s Resp., ECF No. 10.) The Defendant did
  not file a reply and the time to do so has passed. After careful review of the
  record, briefing, and legal authorities, the Court grants the motion to dismiss
  (ECF No. 3).

        1. Background
        The Plaintiff owns the Property and maintains an insurance policy on the
  Property through the Defendant. (ECF No. 1-1 at ¶7.) On or about September
  10, 2017, “the Property sustained a covered loss as a result of a [sic] Hurricane
  Irma.” (Id. at ¶9.) The Defendant assigned a claim number to the loss and has
  not paid the full amount of damages that the Plaintiff sought in her claim. (Id.
  at ¶¶ 10-11.)
        The Plaintiff filed her original complaint in state court on March 31,
  2020. (Def.’s Not. of Removal, ECF No. 1.) The Defendant removed this case to
  federal court on June 19, 2020, on grounds of diversity jurisdiction, alleging
  diversity of citizenship and an amount in controversy in excess of $75,000. ( Id.)
  The Notice of Removal was timely filed because it was filed within 30 days of
  the Plaintiff’s June 11, 2020 settlement demand, which established that the
  amount in controversy satisfied the Court’s jurisdictional threshold. ( Id.)
Case 1:20-cv-22532-RNS Document 11 Entered on FLSD Docket 10/08/2020 Page 2 of 4




        2. Legal Standard
         When considering a motion to dismiss under Federal Rule of Civil
  Procedure 12(b)(6), the Court must accept all of the complaint’s allegations as
  true, construing them in the light most favorable to the plaintiff. Pielage v.
  McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). A pleading need only contain
  “a short and plain statement of the claim showing that the pleader is entitled to
  relief.” Fed. R. Civ. P. 8(a)(2). “[T]he pleading standard Rule 8 announces does
  not require detailed factual allegations, but it demands more than an
  unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v.
  Iqbal, 556 U.S. 662, 678 (2009) (quotation omitted). A plaintiff must articulate
  “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
  Corp. v. Twombly, 550 U.S. 544, 570 (2007).
         “A claim has facial plausibility when the plaintiff pleads factual content
  that allows the court to draw the reasonable inference that the defendant is
  liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The plausibility
  standard is not akin to a ‘probability requirement,’ but it asks for more than a
  sheer possibility that a defendant has acted unlawfully.” Id. “Threadbare
  recitals of the elements of a cause of action, supported by mere conclusory
  statements, do not suffice.” Id. Thus, a pleading that offers mere “labe ls and
  conclusions” or “a formulaic recitation of the elements of a cause of action” will
  not survive dismissal. See Twombly, 550 U.S. at 555. “Rule 8 marks a notable
  and generous departure from the hyper-technical, code-pleading regime of a
  prior era, but it does not unlock the doors of discovery for a plaintiff armed
  with nothing more than conclusions.” Iqbal, 556 U.S. at 679.

        3. Analysis
         The Court finds that the complaint, which alleges a single count for
  breach of contract, is based on legal conclusions without adequate support to
  state a claim upon which relief can be granted. “[A] complaint must at bottom
  state a plausible material breach and notify defendant of the grounds on which
  it rests whether through factual allegations or citation to the contract. ”
  Sanfelippo v. Cincinnati Ins. Co., No. 220CV527FTM38MRM, 2020 WL 5203531,
  at *1 (M.D. Fla. Sept. 1, 2020). Here, the complaint fails to provide sufficient
  factual allegations or citations to the Policy that would notify the Defendant of
  the grounds of its purported breach.
         The Plaintiff alleges that the Property “suffered a covered loss” and that
  the Defendant breached an insurance policy by failing to pay for the damages.
  (ECF No. 1-1 at ¶9.) “While those allegations provide a basic sketch of virtually
  every imaginable . . . insurance claim, they do not provide sufficient
Case 1:20-cv-22532-RNS Document 11 Entered on FLSD Docket 10/08/2020 Page 3 of 4




  information to show that this Plaintiff was harmed by this Defendant whose
  action or inaction breached a particular term of their contract.” 5650 N. Miami
  Ave. LLC v. Scottsdale Ins. Co., No. 20-21702-CIV, 2020 WL 3839809, at *2
  (S.D. Fla. July 8, 2020) (Scola, J.). Other than alleging that the damages were
  “a result of a [sic] Hurricane Irma,” the complaint provides the Defendant with
  no further notice as to the damages, their nature, or their cause. Did the
  hurricane bring a storm surge that caused flood damage? Did high speed winds
  break windows? Did rain seep through the roof? Or perhaps a downed
  powerline caused a fire. The complaint gives the Defendant no opportunity to
  determine whether the loss is covered by the Policy.
         Next, “[i]t is a basic tenet of contract law that a party can only advance a
  claim of breach of written contract by identifying and presenting the actual
  terms of the contract allegedly breached.” Herssein Law Grp. v. Reed Elsevier,
  Inc., 594 F. App'x 606, 608 (11th Cir. 2015) (affirming dismissal of complaint
  that failed to allege breach with sufficient specificity); see also Toca v. Tutco,
  LLC, 430 F. Supp. 3d 1313, 1324 (S.D. Fla. 2020) (Singhal, J.) (“It follows that,
  to state a claim for breach of an express warranty, the plaintiff must first
  identify the express warranty that the defendant allegedly breached.”). The
  seventeenth paragraph of the amended complaint is representative of its overall
  conclusory nature. In that paragraph, the Plaintiff alleges that as a result of the
  Defendant’s refusal to “make any payment of insurance proceeds to the
  Plaintiff . . . the Defendant has breached the Policy.” (ECF No. 1-1 at ¶17.) This
  gives the Defendant no notice as to which terms of the Policy were purportedly
  breached. See Boca Raton Sailing v. Scottsdale Ins., No. 18-cv-81236, 2019 WL
  7904805, at *2 (S.D. Fla. Mar. 18, 2019) (Middlebrooks, J.) (The “complaint
  must at least provide enough information regarding the disputed terms to give
  the opposing party reasonable notice of which provisions are being contested.”).
  By failing to describe the factual basis of the damages claim, and by failing to
  identify the Policy provisions that the Defendant breached by not paying the
  Plaintiff’s claim, the complaint presents nothing more than the sort of “the
  defendant-unlawfully-harmed-me accusation” that Iqbal prohibits. 556 U.S. at
  678. The Defendant cannot be tasked with defending itself by guesswork
  against such a catchall allegation. See Herssein Law Grp., 594 F. App’x at 608.

        4. Conclusion
        In sum, because the Plaintiff does not provide facts that support its legal
  conclusions, such as details regarding how the Property was damaged or how
  the Policy was breached, the complaint fails to rise above a “formulaic
  recitation of the elements of a cause of action.” Twombly, 550 U.S. at 555. As
  such, the Court finds that the complaint fails to state a claim upon which relief
Case 1:20-cv-22532-RNS Document 11 Entered on FLSD Docket 10/08/2020 Page 4 of 4




  can be granted. Further, as the Plaintiff has not requested leave to amend, the
  Court dismisses the complaint without prejudice and without leave to amend.
  Wagner v. Daewoo Heavy Industries Am. Corp., 314 F.3d 541, 542 (11th Cir.
  2002) (“A district court is not required to grant a plaintiff leave to amend his
  complaint sua sponte when the plaintiff, who is represented by counsel, never
  filed a motion to amend nor requested leave to amend before the district
  court.”); Avena v. Imperial Salon & Spa, Inc., 17-14179, 2018 WL 3239707, at
  *3 (11th Cir. July 3, 2018) (“[W]e’ve re jected the idea that a party can await a
  ruling on a motion to dismiss before filing a motion for leave to amend.”) .
         Accordingly, the Court grants the Defendant’s motion to dismiss (ECF
  No. 3) and dismisses the complaint without prejudice and without leave to
  amend. The Clerk is directed to close this case. Any pending motions are
  denied as moot.
        Done and ordered in chambers, at Miami, Florida, on October 8, 2020.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
